                                                                                                                   
Exhibit 10.1



STOCK PURCHASE AGREEMENT
   

by and among
    PENN NATIONAL GAMING, INC.
    and
    THE PURCHASERS NAMED IN EXHIBIT A 
    July 3, 2008


--------------------------------------------------------------------------------

            EXHIBIT 10.1      TABLE OF CONTENTS                   Page      1. 
  Definitions        1    2.    Authorization, Purchase and Sale of Stock       
3      2.1    Authorization, Purchase and Sale        3      2.2    Purchase
Price        4      2.3    Closing        4    3.    Representations and
Warranties of the Company        4      3.1    Corporate Existence and Power   
    4      3.2    Capitalization        4      3.3    Authorization        5   
  3.4    Valid Issuance        6      3.5    No Conflict        6      3.6   
Anti-Takeover Provisions        6    4.    Representations and Warranties of
Each Purchaser        6      4.1    Organization        6      4.2   
Authorization        7      4.3    No Conflict        7      4.4    Purchasers’
Financing        7      4.5    Purchase Entirely for Own Account        7     
4.6    Investor Status        7      4.7    Securities Not Registered        8 
    4.8    Tax Matters        8    5.    Covenants        8      5.1    Best
Efforts        8      5.2    Pennsylvania Control Share Statute        8     
5.3    Interim Actions        8      5.4    Tax Treatment        8    6.   
Conditions Precedent        9      6.1    Conditions to the Obligations of Each
Party        9      6.2    Conditions to the Obligations of the Company       
9      6.3    Conditions to the Obligations of the Purchasers        10    7.   
Termination        10      7.1    Conditions of Termination        10      7.2 
  Effect of Termination        11      7.3    Application of Deposit; Repayment
of Balance        11    8.    Miscellaneous Provisions        11  9. Public
Statements or Releases     12  ii



 



--------------------------------------------------------------------------------







8.2    Interpretation    11  8.3    Notices    12  8.4    Severability    13 
8.5    Governing Law    13  8.6    Waiver    14  8.7    Expenses    14  8.8   
Successors and Assigns    14  8.9    Third Parties    14  8.10    Counterparts 
  14  8.11    Entire Agreement; Amendments    14  8.12    Survival    15  8.13 
  Representation by Counsel; Mutual Drafting    15 

 

Exhibits      Exhibit A    Purchasers  Exhibit B    Investor Rights Agreement 
Exhibit C    Certificate of Designations  Exhibit D    Escrow Agreement 


iii

--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT



          STOCK PURCHASE AGREEMENT, dated as of July 3, 2008 (this “Agreement”),
by and among PENN NATIONAL GAMING, INC., a Pennsylvania corporation (the
“Company”) and the PURCHASERS NAMED IN THE ATTACHED EXHIBIT A (each, a
“Purchaser” and collectively, the “Purchasers”).

          WHEREAS, the Company intends to sell to the Purchasers, and the
Purchasers intend to purchase from the Company, as an investment in the Company,
shares of Series B Preferred Stock of the Company (the “Preferred Stock”),
subject to the terms and conditions set forth herein.

          NOW THEREFORE, in consideration of the mutual agreements,
representations, warranties and covenants in this Agreement contained, the
parties agree as follows:

          1.      Definitions. As used in this Agreement, the following terms
shall have the following respective meanings:

          “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with such Person.

          “Board of Directors” means the Board of Directors of the Company.

          “Business Day” means any day other than the days on which banks in New
York, New York are required or authorized to close.

           “Code” means the Internal Revenue Code of 1986, as amended.

           “Common Stock” means the common stock of the Company, par value $0.01
per share.

           “Company Options” means outstanding options to acquire shares of
Common Stock from the Company granted to employees of the Company under the
Company Stock Plans or otherwise.

           “Company Restricted Shares” means each share of Common Stock granted
subject to vesting or other lapse restrictions pursuant to the Company Stock
Plans or any applicable restricted stock award agreements.

           “Gaming Approvals” means all licenses, permits, approvals,
authorizations, registrations, findings of suitability, franchises,
entitlements, waivers and exemptions issued by any Gaming Authority required to
permit the parties to consummate the Transactions or necessary to permit
Purchasers to own the Preferred Stock.

           “Gaming Authority” means any Governmental Authority with regulatory
control or jurisdiction over casino, pari-mutuel, lottery or other gaming
activities and operations.

           “Governmental Authority” means any nation or government or any
agency, public or regulatory authority, instrumentality, department, commission,
court, arbitrator, ministry,

--------------------------------------------------------------------------------

tribunal or board of any nation or any government or political subdivision
thereof, in each case, whether national, federal, tribal, provincial, state,
regional, local or municipal, or any self-regulatory organization.

          “HSR Act” means the Hart-Scott-Rodino Antitrust Improvement Act of
1976, as amended.

          “Investor Rights Agreement” means the Investor Rights Agreement by and
among the Company and the Purchasers substantially in the form attached hereto
as Exhibit B.

          “Law” means applicable statutes, common law, rules, ordinances,
regulations, codes, licensing requirements, orders, judgments, injunctions,
writs, decrees, licenses, governmental guidelines or interpretations having the
force of law, permits, rules and bylaws, in each case, of a Governmental
Authority.

          “Material Adverse Effect” means a material adverse event, change,
effect, development, condition or occurrence on or with respect to the business,
operations or financial condition of the Company and its Subsidiaries, taken as
a whole; provided, however, except (other than in clauses (A), (B), (C), (D),
(H), (I) and (J) below) to the extent such changes have a materially
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
when compared to other companies operating in the same industries in which the
Company or its Subsidiaries operate, that Material Adverse Effect shall not be
deemed to include any event, change, effect, development, condition or
occurrence to the extent resulting from any one or more of the following: (A)
changes in general economic conditions, the securities or financial markets, the
gaming industry generally or in any specific jurisdiction or regulatory,
legislative or other political conditions or developments; (B) public disclosure
of the Transaction Agreements or of the transactions contemplated by the
Transaction Agreements (the “Transactions”); (C) any taking of any action
specifically required by the Transaction Agreements; (D) changes in Law (other
than a change in Law enacted by the State of Illinois, the State of Indiana, the
State of West Virginia or the Commonwealth of Pennsylvania prohibiting all
gaming activities which are currently permitted therein) or GAAP, or the
interpretation thereof; (E) any outbreak or escalation of hostilities or war or
any act of terrorism; (F) any weather-related or other force majeure event; (G)
any outbreak of illness or other public health-related event; (H) any
divestiture or disposition of any assets or operations of the Company or any of
its Subsidiaries which, as of the date of this Agreement, the Company and its
Subsidiaries have committed to make to satisfy any Gaming Authority; (I) changes
in the share price or trading volume of the Common Stock or the failure of the
Company to meet projections or forecasts (unless due to a circumstance which
would separately constitute a Material Adverse Effect); or (J) any litigation
alleging breach of fiduciary duty or other violation of applicable Law relating
to the Merger Agreement, the Merger, the Transaction Agreements or the
Transactions.

          “Merger Agreement” means the Agreement and Plan of Merger dated June
15, 2007, by and among the Company, Parent and Merger Sub.

          “Merger Sub” means PNG Merger Sub Inc., a Pennsylvania corporation and
a wholly owned subsidiary of Parent.

2

--------------------------------------------------------------------------------

     “Other Statutes” means Subchapters 25H, 25I and 25J of the Pennsylvania
Business Corporation Law of 1988, as amended.

     “Parent” means PNG Acquisition Company Inc., a Delaware corporation.

     “Pennsylvania Control Share Statute” means Subchapter 25G of the
Pennsylvania Business Corporation Law of 1988, as amended.

     “Person” means any individual, corporation, company, limited liability
company, partnership, association, trust, joint venture, group or any other
entity or organization, including any government or political subdivision or any
agency or instrumentality thereof.

     “Purchase Price” means $1,250,000,000, which constitutes the aggregate
amount of all Deposits and Balance Payments to be paid to the Company under
Section 2.2 hereof.

     “Rights” has the meaning set forth in the Rights Agreement.

     “Rights Agreement” means that certain rights agreement, dated as of March
17, 1999, entered into by and between the Company and Continental Stock Transfer
& Trust Company.

     “Securities” shall mean the Preferred Stock and the Common Stock or other
securities issuable in respect of the Preferred Stock, upon redemption or in
connection with a Business Combination (as defined in the Certificate of
Designations).

     “Securities Act” shall mean the Securities Act of 1933, as amended, and all
of the rules and regulations promulgated thereunder.

     “Subsidiary” means, with respect to any Person, any other Person of which
the first Person owns, directly or indirectly, securities or other ownership
interests having voting power to elect a majority of the board of directors or
other persons performing similar functions (or, if there are no such voting
interests, more than 50% of the equity interests of the second Person).

     “Termination and Settlement Agreement” means the Termination and Settlement
Agreement, dated as of the date of this Agreement, by and among the Company,
Parent, Merger Sub and the other parties thereto.

     “Transaction Agreements” shall mean this Agreement, the Investor Rights
Agreement, the Termination and Settlement Agreement and the Escrow Agreement.

     2. Authorization, Purchase and Sale of Stock.

     2.1 Authorization, Purchase and Sale. The Company has authorized the sale
and issuance to the Purchasers of the 12,500 shares of Preferred Stock. Subject
to and upon the terms and conditions set forth in this Agreement, at the
Closing, the Company shall issue and sell to each Purchaser, and each Purchaser,
severally, shall purchase from the Company the number of shares of Preferred
Stock set forth opposite the name of such Purchaser under the heading “Shares of
Preferred Stock to be Purchased” on Exhibit A (the “Investment”). The terms,
limitations and relative rights and preferences of the Preferred Stock are set
forth in a Statement

3

--------------------------------------------------------------------------------

with Respect to Shares of Series B Preferred Stock of the Company in the form
set forth as Exhibit C hereto, subject to such ministerial changes thereto as
the counsel to the Company and the Purchasers agree to be necessary or desirable
(the “Certificate of Designations”), which will be filed by the Company on or
before the Closing Date with the Department of State of the Commonwealth of
Pennsylvania.

      2.2      Purchase Price.

          (a) Prior to 12:00 noon EDT on the first Business Day after the date
hereof, each Purchaser shall deliver by wire transfer of immediately available
United States funds to the Company the nonrefundable cash amount set forth
opposite the name of such Purchaser on Exhibit A hereto under the heading
“Signing Date Payment” (collectively, the “Deposit”); provided, however, that if
the Company has not executed and delivered to the other parties thereto the
Termination and Settlement Agreement on the date hereof, the Company shall
refund the full amount of the Deposit to each Purchaser in the amount set forth
opposite the name of such Purchaser on Exhibit A by 3:00 p.m. on the second
Business Day immediately following the date hereof.

          (b) Prior to 10:00 a.m. EDT on July 21, 2008 (the “Balance Payment
Date”), each Purchaser shall deposit with First American Title Insurance Company
(the “Escrow Agent”) pursuant to an escrow agreement dated as of the date hereof
in substantially the form attached hereto as Exhibit D (the “Escrow Agreement”)
the cash amount set forth opposite the name of such Purchaser on Exhibit A
hereto under the heading “Balance Payment” (each, a “Balance Payment”).

      2.3      Closing. The closing of the purchase and sale of the Preferred
Stock (the “Closing”) shall take place (i) at the offices of Wachtell, Lipton,
Rosen & Katz, 51 West 52nd Street, New York, New York 10019 or (ii) at such
other place and at such date and time as the Company and the Purchasers may
agree (the actual date of the Closing, the “Closing Date”), as soon as
reasonably practicable but, in any event, no later than the third (3rd) Business
Day after the day on which the last condition set forth in Section 6 is
satisfied or waived (other than those conditions that by their nature cannot be
satisfied until the Closing Date, but subject to the satisfaction or waiver of
such conditions). At the Closing, the Company shall deliver to each Purchaser
certificates representing the shares of Preferred Stock purchased by such
Purchaser and the Escrow Agent shall release the Balance Payment to the Company
pursuant to the terms of the Escrow Agreement.

     3.      Representations and Warranties of the Company. The Company hereby
represents and warrants to each of the Purchasers as follows:

     3.1    Corporate Existence and Power. Each of the Company and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of its jurisdiction, except where the failure to be in good standing has
not had, and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

     3.2    Capitalization.

4

--------------------------------------------------------------------------------

     (a)      As of May 31, 2008, the authorized capital stock of the Company
consists of:

     (i)      200,000,000 shares of Common Stock, of which 86,940,520 shares
were issued and outstanding (including 380,000 outstanding Company Restricted
Shares);

     (ii)      1,000,000 shares of preferred stock, par value $.01 per share,
none of which were issued and outstanding; and

     (iii)      outstanding Company Options to purchase an aggregate of
7,173,405 shares of Common Stock, with a weighted average exercise price of
$27.68 per share.

     All outstanding shares of Common Stock are duly authorized, validly issued,
fully paid and non-assessable, and are not subject to and were not issued in
violation of any preemptive or similar right, purchase option, call or right of
first refusal or similar right, other than as provided for in the Transaction
Agreements. As of May 31, 2008, 1,698,800 shares of Common Stock were held in
the treasury of the Company.

              (b)      Except as set forth in Section 3.2(a) and except for
3,224,475 shares of Common Stock reserved for issuance pursuant to the Company
Stock Plans and except for the Rights, as of the date of this Agreement, there
have not been reserved for issuance, and there are no outstanding: (i) shares of
capital stock or other voting securities of the Company; (ii) securities of the
Company or any of its Subsidiaries convertible into or exchangeable for shares
of capital stock or voting securities of the Company; (iii) Company Options or
other rights or options to acquire from the Company, or obligations of the
Company to issue, any shares of capital stock, voting securities or securities
convertible into or exchangeable for shares of capital stock or voting
securities of the Company; or (iv) equity equivalent interests in the ownership
or earnings of the Company or other similar rights in respect of the Company
(the securities described in clauses (i) through (iv) are collectively referred
to as the “Company Securities”). There are no outstanding obligations of the
Company or any Subsidiary to repurchase, redeem or otherwise acquire any Company
Securities. There are no preemptive rights of any kind which obligate the
Company or any of its Subsidiaries to issue or deliver any Company Securities.
There are no shareholder agreements, voting trusts or other agreements or
understandings to which the Company or any of its Subsidiaries is a party or by
which it is bound relating to the voting or registration of any shares of
capital stock of the Company or preemptive rights with respect thereto.

    3.3      Authorization. The Company has all requisite corporate power to
enter into the Transaction Agreements and to carry out and perform its
obligations under the terms of the Transaction Agreements. All corporate action
on the part of the Company, its officers, directors and stockholders necessary
for the authorization of the Preferred Stock, and the filing of the Certificate
of Designations, the authorization, execution, delivery and performance of the
Transaction Agreements and the consummation of the Transactions has been taken.
Except for any stockholder approval that may be required to approve the issuance
of Common Stock in redemption of or exchange for the Preferred Stock pursuant to
the rules of Nasdaq (or, if the Common Stock is not listed or quoted on Nasdaq,
the principal national or regional exchange or market on which the Common Stock
is then listed or quoted), the execution, delivery and

5

--------------------------------------------------------------------------------

performance of the Transaction Agreements by the Company and the consummation of
the Transactions do not require any approval of the Company’s stockholders.
Assuming this Agreement constitutes the legal and binding agreement of the
Purchasers, this Agreement constitutes a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or fraudulent conveyance and
similar laws relating to or affecting creditors generally or by general equity
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

        3.4       Valid Issuance. The Preferred Stock being purchased by the
Purchasers pursuant to this Agreement will, upon issuance pursuant to the terms
of this Agreement and upon payment therefor, be duly authorized, validly issued,
fully paid and non-assessable. Subject to the accuracy of the representations
made by the Purchasers in Section 4, the Preferred Stock will be issued to the
Purchasers in compliance with applicable exemptions from the registration and
prospectus delivery requirements of the Securities Act.

         3.5       No Conflict. No material consent, approval, order or
authorization of any third party that is not a Governmental Authority is
required for the execution, delivery and performance of this Agreement by the
Company. The execution, delivery and performance of the Transaction Agreements
by the Company and the consummation of the other transactions contemplated
hereby will not (i) conflict with or result in any violation of any provision of
the articles of incorporation or by-laws of the Company or (ii) conflict with or
violate any applicable Law, other than, in the case of (ii) above, as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

         3.6       Anti-Takeover Provisions. No “fair price,” “merger
moratorium,” “control share acquisition,” or other anti-takeover or similar
statute or regulation applies or purports to apply to this Agreement, the
Transactions, or the issuance to the Purchasers of shares of Common Stock upon
any redemption of Preferred Stock (the “Common Stock Issuance”), except for (i)
those which have been made not applicable to this Agreement or the Transactions
by valid action of the Board of Directors prior to the execution and delivery
hereof, (ii) those which do not restrict or prohibit this Agreement or the
Transactions or the Certificate of Designations, and (iii) with respect to the
Common Stock Issuance, the Pennsylvania Control Share Statute and the Other
Statutes. Prior to the execution and delivery hereof, the Board of Directors
took all action necessary to ensure that the Purchasers and their respective
Affiliates and Associates, each as defined in the Rights Agreement, are excepted
from the definitions of Acquiring Person and Adverse Person in the Rights
Agreement only to the extent each is a Beneficial Owner (as defined in the
Rights Agreement) as a result of the approval, execution and delivery of this
Agreement or consummation of the Transactions.

         4.        Representations and Warranties of Each Purchaser. Each
Purchaser, severally for itself and not jointly with the other Purchasers,
represents and warrants to the Company as follows:

        4.1      Organization. Such Purchaser is a legal entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has the requisite

6

--------------------------------------------------------------------------------

power and authority to consummate the transactions contemplated by this
Agreement and the other Transaction Agreements to which it will be a party and
to perform each of its obligations hereunder and thereunder.

     4.2      Authorization. All corporate, member or partnership action on the
part of such Purchaser or its stockholders, members or partners necessary for
the authorization, execution, delivery and performance of this Agreement and the
other Transaction Agreements to which it will be a party and the consummation of
the Transactions has been taken. Assuming this Agreement constitutes the legal
and binding agreement of the Company, this Agreement constitutes a legal, valid
and binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
fraudulent conveyance and similar laws relating to or affecting creditors
generally or by general equity principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and an implied
covenant of good faith and fair dealing.

     4.3      No Conflict. No material consent, approval, order or authorization
of any third party is required for the execution, delivery and performance of
this Agreement by such Purchaser. The execution, delivery and performance of the
Transaction Agreements by such Purchaser and the consummation of the other
transactions contemplated hereby will not (i) conflict with or result in any
violation of any provision of the certificate of incorporation or bylaws or
other equivalent organizational documents of such Purchaser or (ii) conflict
with or violate any applicable Law, other than, in the case of (ii) above, as
would not, individually or in the aggregate, be reasonably expected to
materially delay or hinder the ability of such Purchaser to perform its
obligations under the Transaction Agreements.

     4.4      Purchasers’ Financing. On the date of this Agreement, such
Purchaser has and, at the Balance Payment Date will have, all funds necessary to
make the payments to the Company on such dates as contemplated hereby, and no
internal or other approval is required for such Purchaser to fulfill such
payment obligations hereunder, other than customary capital call provisions of
such Purchaser pursuant to which each limited partner of such Purchaser has
irrevocably committed to fund such limited partner’s capital contribution
promptly after the call or demand by the general partner of such Purchaser.

     4.5      Purchase Entirely for Own Account. Such Purchaser is acquiring the
Preferred Stock for its own account and not with a view to, or for sale in
connection with, any distribution of the Preferred Stock in violation of the
Securities Act. Such Purchaser has no present agreement, undertaking,
arrangement, obligation or commitment providing for the disposition of the
Preferred Stock.

     4.6      Investor Status. Such Purchaser certifies and represents to the
Company that such Purchaser is an “accredited investor” as defined in Rule 501
of Regulation D promulgated under the Securities Act. Such Purchaser’s financial
condition is such that it is able to bear the risk of holding the Preferred
Stock for an indefinite period of time and the risk of loss of its entire
investment. Such Purchaser has been afforded the opportunity to ask questions of
and receive answers from the management of the Company concerning this
investment and has sufficient

7

--------------------------------------------------------------------------------

knowledge and experience in investing in companies similar to the Company so as
to be able to evaluate the risks and merits of its investment in the Company.

     4.7      Securities Not Registered. Such Purchaser understands that the
Preferred Stock has not been registered under the Securities Act, by reason of
their issuance by the Company in a transaction exempt from the registration
requirements of the Securities Act, and that the Preferred Stock must continue
to be held by such Purchaser unless a subsequent disposition thereof is
registered under the Securities Act or is exempt from such registration. Such
Purchaser understands that the exemptions from registration afforded by Rule 144
(the provisions of which are known to it) promulgated under the Securities Act
depend on the satisfaction of various conditions, and that, if applicable, Rule
144 may afford the basis for sales only in limited amounts.

     4.8      Tax Matters. Such Purchaser is a United States person within the
meaning of Section 7701(a)(30) of the Code.

     5.        Covenants.

     5.1      Best Efforts. Subject to the terms and conditions of this
Agreement, each party will use its best efforts to take, or cause to be taken,
all appropriate actions, to file, or cause to be filed, all documents and to do,
or cause to be done, all things necessary, proper or advisable to consummate the
Transactions, including preparing and filing as promptly as reasonably
practicable all documentation to effect all necessary filings, consents,
waivers, approvals, authorizations, Permits or orders from all Governmental
Authorities (including Gaming Authorities) or other Persons and holding a vote
of the Company’s stockholders to approve the Common Stock Issuance; provided,
however, that in no event shall the Company or any of its Subsidiaries be
required to pay any fee, penalty or other consideration to obtain any consent,
approval or waiver required for the consummation of the Transactions under any
contract.

     5.2      Pennsylvania Control Share Statute. The Company and the Board of
Directors shall, subject to directors’ fiduciary duties under applicable law,
grant such approvals and take such actions as are reasonably necessary to
eliminate or minimize the effects of the Pennsylvania Control Share Statute with
respect to the Preferred Stock, this Agreement and the Transactions, and shall
hold a vote of the Company’s stockholders to approve the same pursuant to
Section 2564 of the Pennsylvania Control Share Statute if requested by a
Purchaser whose shares may be deemed to be Control Shares (as such term is
defined in the Pennsylvania Control Share Statute).

     5.3      Interim Actions. If during the period between the date hereof and
the earlier of the Closing Date and the date this Agreement is terminated, the
Company takes any action that, had the Preferred Stock been outstanding at such
time, (i) would have resulted in a distribution or payment to the holders of the
Preferred Stock, (ii) would, or together with other like events could, have
resulted in any adjustments to the terms of the Preferred Stock, including the
Ceiling Price or the Floor Price (as defined in the Certificate of
Designations), or (iii) would have required the prior approval of or consent by
the holders of the Preferred Stock, then the taking of any such action by the
Company shall require the approval of each of the Purchasers.

     5.4      Tax Treatment.

8

--------------------------------------------------------------------------------

                   (a)       Each Purchaser shall deliver to the Company an IRS
Form W-9 in connection with its acquisition of the Preferred Stock hereunder and
at any other time reasonably requested by the Company.

                   (b)      The Company shall not treat the Preferred Stock
(based on its terms) as “preferred stock” as defined in Treasury Regulation
Section 1.305 -5(a), provided that (i) it receives an opinion of nationally
recognized tax counsel or an accounting firm on which it may rely, in form and
substance reasonably satisfactory to the Company, at the time that such
treatment is relevant to the Company based on then applicable law, to the effect
that it is at least more likely than not that the Preferred Stock is not
"preferred stock" as defined in Treasury Regulation Section 1.305 -5(a) and (ii)
this Section 5.4 shall not limit the Company's rights under Section 10(c) of the
Certificate of Designations.

     6.       Conditions Precedent.

     6.1     Conditions to the Obligations of Each Party. The obligations of the
Company, and each Purchaser to consummate the sale of the Preferred Stock to the
Purchasers at the Closing are subject to the satisfaction or waiver of the
following conditions:

                   (a)      Any and all Gaming Approvals, and any approvals
required under the HSR Act, if any, required to be obtained prior to the Closing
to consummate the Investment shall have been obtained.

                   (b)      No temporary restraining order, preliminary or
permanent injunction or other judgment or order issued by any court or agency of
competent jurisdiction (each, a “Restraint”) shall be in effect which prohibits,
restrains or renders illegal the consummation of the Investment (provided, that
prior to asserting this condition, the party asserting this condition shall have
used its best efforts (in the manner contemplated by Section 5.1) to prevent the
entry of any such Restraint and to appeal as promptly as practicable any
judgment that may be entered).

                  (c)       The Investor Rights Agreement shall be in full force
and effect.

                  (d)       The Termination and Settlement Agreement shall be in
full force and effect.

   6.2       Conditions to the Obligations of the Company. The obligation of the
Company to consummate the sale of the Preferred Stock to the Purchasers at the
Closing is subject to the satisfaction or waiver of the following further
conditions:

                  (a)       The representations and warranties contained herein
of the Purchasers shall be true and correct on the date of this Agreement and as
of the Closing Date with the same force and effect as though made on and as of
the Closing Date, except where the failure to be so true and correct would not,
individually or in the aggregate, as of the date hereof and as of the Closing
Date has not had, and would not be reasonably likely to have an effect on the
Purchasers that will, or would reasonably be expected to, materially delay or
hinder the ability of the Purchasers to perform their obligations under the
Transaction Agreements; provided, however,

9

--------------------------------------------------------------------------------

that such representations and warranties made as of a specific date need only be
true and correct (subject to the qualifications set forth above) as of such date
only.

     (b) The Company shall have received the full amount of the Deposit and the
Escrow Agent shall have received the full amount of the Balance Payment, each in
accordance with the terms of this Agreement.

     (c) The Purchasers shall have performed in all material respects all
obligations, and complied in all material respects with the agreements and
covenants, required to be performed by or complied with by them hereunder at or
prior to the Closing.

    6.3 Conditions to the Obligations of the Purchasers. The obligation of the
Purchasers to consummate the sale of the Preferred Stock to the Purchasers at
the Closing is subject to the satisfaction or waiver of the following further
conditions:

     (a) The representations and warranties of the Company (i) set forth in
Section 3.4 shall be true and correct on the date of this Agreement and as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date and (ii) set forth in Article III, other than in Section 3.4, shall
be true and correct on the date of this Agreement and as of the Closing Date
with the same force and effect as though made on and as of the Closing Date
(without giving effect to qualifications as to materiality or Material Adverse
Effect contained therein), except where the failure to be so true and correct
would not, individually or in the aggregate, have a Material Adverse Effect;
provided, however, that such representations and warranties made as of a
specific date need only be true and correct (subject to the qualifications set
forth above) as of such date only.

     (b) The Certificate of Designations shall have been filed by the Company
with the Department of State of the Commonwealth of Pennsylvania, and
satisfactory evidence of such filing shall have been delivered to the
Purchasers.

     (c) The Company shall have performed in all material respects all
obligations, and complied in all material respects with the agreements and
covenants, required to be performed by or complied with by it hereunder at or
prior to the Closing.

     7. Termination.

     7.1 Conditions of Termination. Notwithstanding anything to the contrary
contained in this Agreement, this Agreement may be terminated at any time before
the Closing:

     (a) by mutual consent of the Company and the Purchasers;

     (b) by either the Company, on the one hand, or the Purchasers, on the other
hand, if:

     (i) the Closing shall not have occurred on or prior to 5:00 p.m., New York
time, on December 31, 2008 and the party or parties seeking to terminate this
Agreement pursuant to this Section 7.1(b)(i) shall not have breached in any
material respect its or their obligations under this Agreement; or

10

--------------------------------------------------------------------------------



     (ii) any Restraint having the effect set forth in Section 6.1(b) shall be
in effect and shall have become final and nonappealable; or

     (c) by the Company, if the Purchasers shall have failed to deliver (i) the
Deposit before 5:00 p.m. EDT on the first Business Day after the date hereof, or
(ii) the Balance Payment to the Escrow Agent, in accordance with the terms and
conditions set forth herein, on or prior to the Balance Payment Date.

 7.2     Effect of Termination. In the event of any termination pursuant to
Section 7.1, this Agreement shall become null and void and have no effect, with
no liability on the part of the Company or the Purchasers, or their directors,
officers, agents or stockholders, with respect to this Agreement, other than in
respect of willful breach or except as set forth in Section 7.3.

 7.3    Application of Deposit; Repayment of Balance. If this Agreement is
terminated, then (a) an amount equal to each Purchasers’ respective Balance
Payment (together with interest thereon, if any) shall be released from escrow
by the Escrow Agent to each such Purchaser (or, if an amount less than the full
Balance Payment has been deposited with the Escrow Agent by any Purchaser, the
Escrow Agent shall release to such Purchaser an amount equal to the portion of
the Balance Payment (together with interest thereon, if any), if any received by
the Escrow Agent from such Purchaser) pursuant to the terms of the Escrow
Agreement, and (b) other than as may be required by Section 2.2(a), the Company
shall retain the Deposit. Each of the Company and the Purchasers acknowledges
that the agreements contained in this Section 7.3 are an integral part of the
Transactions and that, without these agreements, the Company would not enter
into this Agreement.

 8.      Miscellaneous Provisions.

 8.1    Public Statements or Releases. Promptly following the execution and
delivery of this Agreement, the Company and the Purchasers shall issue a mutual
acceptable joint press release announcing the execution of this Agreement.
Neither the Company nor any Purchaser shall make any public announcement with
respect to the existence or terms of this Agreement or the Transactions without
the prior approval of the other parties, which shall not be unreasonably
withheld, conditioned or delayed. Notwithstanding the foregoing, nothing in this
Section 8.1 shall prevent any party from making any public announcement it
considers necessary in order to satisfy its obligations under applicable law or
under the rules of any national securities exchange or any Gaming Authority.

 8.2    Interpretation. Section and subsection references are to this Agreement
unless otherwise specified. The headings in this Agreement are included for
convenience of reference only and will not limit or otherwise affect the meaning
or interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they will be deemed to be followed by
the words “without limitation.” The phrase “the date of this Agreement,” and
terms of similar import, unless the context otherwise requires, will be deemed
to refer to the date set forth in the first paragraph of this Agreement. The
meanings given to terms defined in this Agreement will be equally applicable to
both the singular and plural forms of such terms. All matters to be agreed to by
any party must be agreed to in writing by such party unless otherwise indicated
in this Agreement. References to agreements, policies,

11

--------------------------------------------------------------------------------

standards, guidelines or instruments, or to statutes or regulations, are to such
agreements, policies, standards, guidelines or instruments, or statutes or
regulations, as amended or supplemented from time to time (or to successors
thereto).

   8.3       Notices. All notices, requests and other communications to any
party hereunder shall be in writing, by reliable overnight delivery service
(with proof of service), hand delivery or certified or registered mail (return
receipt requested and first-class postage prepaid), or by facsimile, and shall
be given:

(a)   if to the Company, to:

Penn National Gaming, Inc.
825 Berkshire Boulevard, Suite 200
Wyomissing, Pennsylvania 19610
Attention:    Peter M. Carlino
Fax:            (610) 376-2842

with a copy to (which shall not constitute notice):

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street New York,
New York 10019-6150
Attention:   Daniel A. Neff 
                  David C. Karp
Fax:          (212) 403-2000

(b) if to any Purchaser, to the address set forth in Exhibit A for such
Purchaser with a copy to (which shall not constitute notice):

Willkie Farr & Gallagher LLP
787 Seventh Avenue New York,
New York 10019
Attention:  Thomas M. Cerabino
                Adam M. Turteltaub
Fax:         (212) 728-8111

and

Cahill Gordon & Reindel LLP 
80 Pine Street
New York, New York 10005
Attention: Jonathan A. Schaffzin
Fax: (212) 269-5420

or such other address or facsimile number as such party may hereafter specify by
notice to the other parties hereto. Each such notice, request or other
communication shall be effective (i) if

12

--------------------------------------------------------------------------------

given by facsimile, when such facsimile is transmitted to the facsimile number
specified above and electronic confirmation of transmission is received or (ii)
if given by any other means, when delivered at the address specified in this
Section 8.3.

 8.4      Severability. If any part or provision of this Agreement is held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties.


8.5       Governing Law.

     (a) This Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without regard to conflicts of laws
principles thereof.

     (b) For the purposes of any suit, action or other proceeding between any of
the parties hereto arising out of this Agreement or any transaction contemplated
hereby, each party irrevocably submits to the jurisdiction of the United States
District Court for the Eastern District of Pennsylvania, and, in the event there
is no subject matter jurisdiction over this dispute in Federal court, then to
the jurisdiction of the Court of Common Pleas of Berks County. Each party agrees
to commence any suit, action or proceeding between any of the parties hereto
arising out of this Agreement or any transaction contemplated hereby in the
United States District Court for the Eastern District of Pennsylvania, and, in
the event such suit, action or other proceeding may not be brought in Federal
court, then each party agrees to commence such suit, action or proceeding in the
Court of Common Pleas of Berks County. Each party irrevocably and
unconditionally waives any objection to the laying of venue of any suit, action
or proceeding between any of the parties hereto arising out of this Agreement or
any transaction contemplated hereby in (i) the United States District Court for
the Eastern District of Pennsylvania, and in (ii) the Court of Common Pleas of
Berks County. Each party hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any of the aforementioned courts that any
such suit, action or proceeding has been brought in an inconvenient forum. Each
party further irrevocably consents to the service of process out of any of the
aforementioned courts in any such suit, action or other proceeding by the
mailing of copies thereof by registered mail to such party at its address set
forth in this Agreement, such service of process to be effective upon
acknowledgment of receipt of such registered mail; provided that nothing in this
Section 8.5 shall affect the right of any party to serve legal process in any
other manner permitted by law. The consent to jurisdiction set forth in this
Section 8.5 shall not constitute a general consent to service of process in the
Commonwealth of Pennsylvania and shall have no effect for any purpose except as
provided in this Section 8.5. The parties agree that a final judgment in any
such suit, action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

      (c) EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION

 

13

--------------------------------------------------------------------------------

DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 8.5.

     8.6      Waiver. No waiver of any term, provision or condition of this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or be construed as, a further or continuing waiver of any such
term, provision or condition or as a waiver of any other term, provision or
condition of this Agreement.

     8.7      Expenses. Each of the Company and the Purchasers shall be
responsible for their own expenses incurred in connection with the Investment
and the other transactions contemplated by the Transaction Agreements; provided,
however, that (i) the Purchasers shall be liable for and shall pay any
regulatory fees incurred in order to obtain any filings, consents, waivers,
approvals authorizations, permits or other orders from any Gaming Authority
necessary in connection this Agreement or, except for the Bank Parties, the
Merger Agreement, and shall be responsible for the costs of any approvals under
the HSR Act.

     8.8      Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of the other parties hereto (and any purported assignment without such
consent shall be void and without effect), provided, however, that a Purchaser
may assign any of its rights, interests and obligations hereunder to an
Affiliate, provided that no Purchaser may assign any of its rights, interests
and obligations hereunder to an Affiliate if such assignment would, or would
reasonably be expected to, materially delay or hinder the ability of any the
Purchasers to perform their obligations under Sections 2.2 and 7.3 hereto, and
provided further that no such assignment shall relieve such Purchaser from any
of its agreements and obligations hereunder.

     8.9      Third Parties. This Agreement does not create any rights, claims
or benefits inuring to any Person that is not a party nor create or establish
any third party beneficiary to this Agreement or any other Transaction
Agreement.

     8.10      Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

     8.11      Entire Agreement; Amendments. This Agreement, the Investment
Rights Agreement and the Confidentiality Agreement, constitute the entire
agreement between the parties respecting the subject matter of this Agreement
and supersede all prior agreements, negotiations, understandings,
representations and statements respecting the subject matter of this

14

--------------------------------------------------------------------------------

Agreement, whether written or oral. No modification, alteration, waiver or
change in any of the terms of this Agreement shall be valid or binding upon the
parties unless made in writing and duly executed by the parties.

     8.12 Survival. The representations and warranties contained in this
Agreement shall terminate upon the first to occur of the Closing or the
termination of this Agreement.

     8.13 Representation by Counsel; Mutual Drafting. The parties hereto agree
that they have been represented by counsel during the negotiation and execution
of this Agreement and have participated jointly in the negotiation and drafting
of this Agreement and hereby waive the application of any law, regulation,
holding or rule of construction providing that ambiguities in an agreement or
other document will be construed against the party drafting such agreement or
document. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.

*         *         *         *

15

--------------------------------------------------------------------------------

                   IN WITNESS WHEREOF, the parties have executed this Agreement
as of the day and  year first above written. 


PENN NATIONAL GAMING, INC.      By:    /s/    Peter M. Carlino    Name:         
Mr. Peter M. Carlino  Title:             Chairman and Chief Executive Officer 


FIF V PFD LLC          By:      /s/      Randal Nardone   Name:          Randal
Nardone    Title:             Vice President   


CENTERBRIDGE CAPITAL PARTNERS, L.P.  By: Centerbridge Associates, L.P.,       
its general partner By: Centerbridge Associates, G.P.,        its general
partner   By:     /s/      Steven Price   Name:         Steven Price Title:     
      Senior Managing Director


DB INVESTMENT PARTNERS, INC.      By:      /s/      Joseph J. Rice   
Name:          Joseph J. Rice  Title:             Director 


By:      /s/      Michael T. Iben   Name:          Michael T. Iben 
Title:             Director 


WACHOVIA INVESTMENT HOLDINGS, LLC      By:      /s/      Eric J. Lloyd  
Name:          Eric J. Lloyd  Title:             Managing Director 


--------------------------------------------------------------------------------

                                       EXHIBIT A    PURCHASERS

--------------------------------------------------------------------------------

  Purchaser Name and    Shares of Preferred    Signing Date Payment    Balance
Payment  Address    Stock to be              Purchased         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FIF V PFD LLC    9,750    $370,500,000    $604,500,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CENTERBRIDGE    2,300    $87,400,000    $142,600,000  CAPITAL             
PARTNERS, L.P.             

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

DB INVESTMENT    225    $8,550,000    $13,950,000  PARTNERS, INC.             

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

WACHOVIA    225    $8,550,000    $13,950,000  INVESTMENT              HOLDINGS,
LLC             

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                     TOTAL:                                     
   12,500                   $475,000,000.00                   $775,000,000.00 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



EXHIBIT B



INVESTOR RIGHTS AGREEMENT

--------------------------------------------------------------------------------



EXHIBIT C



CERTIFICATE OF DESIGNATIONS

--------------------------------------------------------------------------------



EXHIBIT D





ESCROW AGREEMENT



--------------------------------------------------------------------------------